Citation Nr: 0110861	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain with degenerative joint disease and 
lumbar radiculopathy.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a painful right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
a painful left knee. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from March 1980 to July 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

The veteran contends that the evaluations assigned to her 
service connected low back disability and knee disabilities 
are inadequate to reflect their current severity.  She argues 
that these disabilities are productive of severe pain, and 
that this greatly limits the functions of her service 
connected joints.  

The veteran was afforded VA examinations of her joints and 
spine in September 1999.  The doctor who conducted the 
examination of the spine noted that there was no access to 
the veteran's claims folder, although the veteran did provide 
her own copies of her medical records.  During the 
examination, the veteran was noted to complain of pain of the 
knees and low back.  The diagnoses included low back chronic 
myofascial pain syndrome.  However, neither of the 
examinations addressed the degree of additional disability, 
if any, that results from pain or weakness.  Moreover, it was 
not noted if the veteran's disabilities are productive of 
incoordination or excess fatigability.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
these factors must be addressed in the evaluation of the 
veteran's disabilities.  See DeLuca v. Brown, 8 Vet. App. 321 
(1995).  A review of the November 1999 rating decision on 
appeal and the March 2000 statement of the case is negative 
for any discussion of the effects of pain, weakness, 
incoordination, or excess fatigability.  Furthermore, the 
statement of the case did not contain 38 C.F.R. §§ 4.40, 
4.45, or 4.59, which are the relevant regulations concerning 
these factors.  


Accordingly, this case is REMANDED for the following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her 
disabilities since July 1998.  After 
securing the necessary release, the RO 
should obtain any records not previously 
submitted and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service 
connected lumbar spine disability, left 
knee disability, and right knee 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
conducted.  The range of motion for the 
pertinent joints should be expressed in 
degrees.  The examiner(s) should comment 
on the functional limitations, if any, 
caused by the veteran's service connected 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  If 
possible, any additional impairment of 
the range of motion of the pertinent 
joints due to pain, weakness, 
incoordination, and excess fatigability 
should be expressed in terms of degrees.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should include the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
well as a discussion of the applicability 
of these regulations for each of the 
veteran's disabilities on appeal. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





